Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jensen et al. (2007/0140427).
	Regarding claim 1, Jensen discloses an image acquisition apparatus comprising: a positioner controller communicatively coupled to a positioner (Jensen, [0055],[0059]), wherein the positioner controller is configured to generate a control signal to cause the positioner to rectilinearly translate a patient support relative to an imager, and/or to rectilinearly translate the imager relative to the patient support (id., note that movement in two dimensions includes single-axis operation at the discretion of the operator); an imaging controller configured to operate the imager to generate a first plurality of two-dimensional images for a patient while the patient is supported by the patient support, and while the positioner rectilinearly translates the patient support and/or the imager along one rectilinear path, the fist plurality of two-dimensional images comprises three or more images (Jensen, see Fig. 3; see also Fig. 6 showing 7 images over a substantially rectilinear path); and an image processing unit configured to obtain the first plurality of two- dimensional images and arrange the two-dimensional images relative to each other to obtain a first composite image (id.).

	Regarding claim 3, Jensen further discloses the image processing unit is configured to identify an overlapping region of at least two of the two-dimensional images. (Jensen, [0043])
	Regarding claim 4, Jensen further discloses the first composite image covers at least a portion of the patient that is at least 100 cm in length. (Jensen, Fig. 3, the patient’s body is presumably more than a meter in length)
	Regarding claim 5, Jensen further discloses the imaging controller is also configured to operate the imager to generate a second plurality of two-dimensional images for the patient; and wherein the image processing unit is configured to obtain the second plurality of two-dimensional images and arrange the two-dimensional images in the second plurality of two-dimensional images relative to each other to obtain a second composite image. (Jensen, [0047])
	Regarding claim 6, Jensen further discloses the first composite image comprises a left or right side view of the patient, and wherein the second composite image comprises a top or bottom view of the patient. (Jensen, [0056], “Positional information allows images from different planes and/or perspectives to be tiled or otherwise combined into a composite image”)
	Regarding claim 20, Jensen further discloses the image processing unit is configured to obtain couch positions for the patient support or imager positions for the imager, and utilize the couch positions and/or the imager positions to arrange the two- dimensional images with respect to a reference coordinate for the composite image. (Jensen, [0042])
	Regarding claim 21, Jensen further discloses the image processing unit is also configured to obtain meta data for the respective two-dimensional images, and utilize the meta data to map the two-dimensional images to a reference coordinate for the composite image. (Jensen, [0043])


	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 9-12, 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen.
	Regarding claims 9-12, claims 9-12 are mere descriptions of the device’s claimed performance, and parameters such as operating speed, field of view, and frame rate are all arbitrary values for which increased performance is universally desired.  Because a device that operates faster, has a larger field of view, or a higher framerate is generally desired, it would be obvious to so configure the machine.
	Regarding claim 15, operating the device at a reasonable fraction of its maximum speed would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention in order to not waste time.
	Regarding claims 18 and 19, both pulsed and continuous operation of X-ray sources is well-known(official notice).  Furthermore, an X-ray source must be continuously run or pulsed, and therefore it would be obvious to use either technique.
	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen in view of Boyer (5,295,200)
	Regarding claim 7, Jensen lacks explicit teaching of an image comparator configured to compare at least a part of the first composite image with at least a part of a reference image to align the at least a part of the first composite image with the at least a part of the reference image.
	Boyer teaches an image comparator configured to compare at least a part of the first composite image with at least a part of a reference image to align the at least a part of the first composite image with the at least a part of the reference image. (Boyer, Col. 3 Lines 11-42)
	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the patient-repositioning system of Boyer with the device of Jensen in order to ensure that radiation treatment is delivered to the correct area on the patient.
	Regarding claim 8, the combination of Jensen and Boyer further teaches the positioner controller is configured to move the patient support based on an alignment between the at least a part et seq.)
	Claims 13-14, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen in view of Carol (2013/0064344)
	Regarding claim 13, Jensen lacks explicit teaching of the image acquisition apparatus is communicatively coupled to an image energy source, wherein the image energy source is coupled in a half-fan configuration with respect to a treatment machine, and wherein the patient support is located off-isocenter with respect to the treatment machine. 
	Carol teaches the image acquisition apparatus is communicatively coupled to an image energy source, wherein the image energy source is coupled in a half-fan configuration with respect to a treatment machine, and wherein the patient support is located off-isocenter with respect to the treatment machine. (Carol, [0034], note that the patient appears at the isocenter, which means the patient support must be located off-isocenter)
	It would have been obvious to use the detection scheme of Jensen to provide imaging of a treatment area as taught by Carol in order to facilitate imaging during treatment.
	Regarding claim 14, the combination of Jensen and Carol further discloses the first plurality of two- dimensional images is obtained at a same isocenter position associated with a treatment machine. (Carol, [0034])
	Regarding claim 16, the combination of Jensen and Carol further discloses a CT image processor configured to construct a volumetric image based on the first composite image. (Carol, [0038])
	Regarding claim 17, the combination of Jensen and Carol further discloses the image processing unit is also configured to obtain a volumetric image based on the first plurality of two- dimensional images. (Carol, [0021])
23 is rejected under 35 U.S.C. 103 as being unpatentable over Jensen in view of Wang et al. (2008/0152088).
	Regarding claim 23, Jensen lacks explicit teaching of the imager has a first dimension measured in a first direction that is perpendicular to the rectilinear path, wherein the first dimension of the imager is sufficient to cover all anatomical features of interest along the rectilinear path, to thereby obviate a need to move the imager in the first direction as the imager is positioned along the rectilinear path.
	Wang teaches the imager has a first dimension measured in a first direction that is perpendicular to the rectilinear path, wherein the first dimension of the imager is sufficient to cover all anatomical features of interest along the rectilinear path, to thereby obviate a need to move the imager in the first direction as the imager is positioned along the rectilinear path. (Wang, Fig. 7)
	It would have been obvious to use a detector covering a wider area as shown in Wang with the image stitching techniques of Jensen in situations where a wide field of view is desired.
Response to Arguments
Applicant's arguments filed 9/16/2021 have been fully considered but they are not persuasive.  Applicant argues that the motion in Jensen is non-rectilinear, as the detector moves in two dimensions.  In response it is noted that the device of Jensen *may* move in two dimensions.  One dimensional motion is necessarily disclosed in two-dimensional motion.  Further, Fig. 6 shows 7 pictures of an arm where the imager moves in a substantially linear manner.
With respect to claim 23, the additional feature of the detector being sufficiently wide to cover all anatomical features of interest is not present in Jensen.  However, this feature appears in Wang, and a rejection in view of Wang is made above.  Further, these features appear in additional references, cited below.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Minnigh et al. (2011/0038454), Lee et al. (2013/0129179), Behiels (2014/0093044), Shin et al. (2014/0105357) and Kim (2016/0310098) disclose similar subject matter to that disclosed and claimed.  Further rejections are possible but are omitted as duplicative.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C GUNBERG whose telephone number is (571)270-3107. The examiner can normally be reached Monday-Friday, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN C GUNBERG/Primary Examiner, Art Unit 2884